OPINION
By THE COURT:
This is an appeal upon questions of law from the judgment of the Probate Court of Darke County, Ohio, rendered upon a verdict of a jury in an appropriation proceeding. We have carefully examined the entire record arid considered all errors assigned and questions discussed in briefs of counsel.
We find no error assigned well made. Any error which may have been committed in admitting evidence as to the cost of sidewalks and curbs was completely cured by the court *565in its instructions to the jury. We find no error in the record of prejudicial character.
There is ample evidence to support the verdict of the jury. We are of the opinion that the parties hereto have had a fair trial and that substantial justice has been done.
Judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.